Citation Nr: 0837353	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-07 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right elbow disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1999 to June 
2003.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Winston-Salem, North Carolina.


FINDINGS OF FACT

A right elbow disability is not currently shown.  


CONCLUSION OF LAW

A right elbow disorder was not incurred in or aggravated by 
active duty service; a disability of the right elbow is not 
shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

In this case, the veteran argues that he has a disability of 
the right elbow that was incurred during active duty service.  
However, having carefully reviewed the evidence of record in 
light of these contentions and the applicable law, the Board 
finds that his claim fails because a right elbow disorder is 
not shown.

The Board notes that the service treatment records do not 
reflect that he developed a chronic right elbow disorder in 
service.  While it noted that he sought treatment for right 
elbow pain in September 2000, his symptomatology was never 
diagnosed as a chronic disability.  The examining physician 
noted negative findings for edema, erythema, numbness or 
tingling, or broken or torn skin.  Further, it was revealed 
that he had 5/5 strength in his right elbow, with normal 
capillary refills, strong pulses, and normal sensation.  As a 
result, the physician assessed his right elbow pain as a 
bruised right elbow.  

Moreover, the service treatment records do not show that he 
subsequently sought treatment for, or that he complained of 
symptoms related to, residuals of a right elbow disorder.  No 
other right elbow pathology was noted during service.  
Significantly, normal orthopedic findings were noted in his 
May 2003 separation examination.  Because there are no other 
medical findings during service or at the time of his 
separation examination in May 2003, the Board finds that his 
right elbow pain in service was acute and transitory in 
nature and did not result in a chronic right elbow 
disability.

Further, for entitlement to compensation, the evidence must 
show the existence of a current disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  In the absence of an identified disease or injury, 
service connection may not be granted.  See Sanchez-Benitez 
v. West, 25 F.3d 1356 (Fed. Cir. 2001).  

At this time, there is no competent evidence that the veteran 
has a disease or injury of the right elbow.  Significantly, 
there is no post-service medical evidence of a diagnosis of 
or treatment for a right elbow disorder.

The Board acknowledges the veteran's statements purporting 
that he experiences chronic pain, which is worsened with 
pressure, and occasional swelling in his right elbow.  The 
Board recognizes that he is competent to report the 
symptomatology he experienced as it comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a lay person, the veteran is not competent to 
offer opinions on medical diagnosis, and the Board may not 
accept unsupported lay speculation with regard to this 
medical issue.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Therefore, 
while he is competent to report the symptoms he experienced 
through his senses, he is not qualified to diagnose his 
symptomatology as a right elbow disorder.    

At this time, there is no competent evidence that the veteran 
has a disease or injury to account for his right elbow pain.  
X-ray findings from December 2003 revealed normal bones, 
joints, and soft tissues, and there was no evidence of 
fracture.  Further, a December 2003 VA examination revealed 
no current diagnosis of the right elbow.  Upon physical 
examination of the right elbow and a review of diagnostic 
tests, the VA examiner specifically opined that there was 
"no pathology to render a diagnosis."

The veteran's claim for service connection with complaints of 
right elbow pain, without underlying pathology, must fail 
because there is no sufficient showing these symptoms derive 
from an in-service disease or injury.  In light of the 
absence of any evidence of a current disability, service 
connection must be denied.  

Accordingly, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against the veteran's claim for service 
connection for a right elbow disorder, the Board is unable to 
grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Therefore, adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

After reviewing the claims file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, and the 
veteran submitted private medical records and statements on 
his behalf.  Further, he was afforded a VA examination in 
December 2003.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.


ORDER

Service connection for a right elbow disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


